Order entered June 25, 2013




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-13-00720-CV

   NATIONAL FIRE INSURANCE COMPANY OF HARTFORD, ET AL., Appellants

                                                V.

                                CE DESIGN, ET AL., Appellees

                       On Appeal from the 160th Judicial District Court
                                    Dallas County, Texas
                              Trial Court Cause No. 11-14467

                                            ORDER
       In a letter dated May 30, 2013, the Court questioned its jurisdiction over the appeal

because it appeared the notice of appeal was untimely. In response, appellants informed the

Court that they had filed a Rule 306a motion in the trial court and that a hearing on their motion

was scheduled in the trial court on June 19, 2013. By order signed on June 19, 2013, the trial

court granted the motion and made a finding that appellants first received actual knowledge of

the order granting appellees’ special appearance on April 29, 2013. Thus, it now appears that

appellants’ May 17, 2013 notice of appeal was timely.          However, appellants must file a

supplemental clerk’s record, WITHIN TEN DAYS OF THE DATE OF THIS ORDER,

containing the trial court’s June 19, 2013 order.
       On June 7, 2013, appellants filed an opposed motion to abate this appeal pending

resolution of its Rule 306a motion in the trial court. Because it appears this issue has been

resolved, we DENY the motion to abate.

                                                  /s/    CAROLYN WRIGHT
                                                         CHIEF JUSTICE